DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-30 are presented for examination.

Information Disclosure Statement’s
3.	The information disclosure statement(s) submitted on 08/29/22 have being considered by the examiner and made of record in the application file. 

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
5.       The drawings filed on 03/09/21 are accepted by the examiner.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gang et al. (hereinafter referred as Gang) International Publication No. WO 2020/010630 (as disclosed in the IDS), in view of Guo et al. (hereinafter referred as Guo) US Patent Application Publication No. 2019/0297603 A1.
Regarding to Claims 1 & 12: Gang discloses a user equipment (UE)/a method (See FIG. 6 & Para. 0064; a device 600 (i.e., terminal device)) for wireless communication, comprising: 
a memory (See FIG. 6 & Para. 0065-0066; a terminal device includes a memory 620); and one or more processors (See FIG. 6 & Para. 0065-0066; a terminal device includes a processor 610), coupled to the memory, configured to: 
receive an indication of a first beam (See e.g. D1, Para. 0062; where the default beam for detecting a PDCCH corresponds to a first beam, and where receiving the transmission configuration indicator, TCI, state. Also, Para. 0048, where the configuration of the TCI state to the new, changed beam 330 in MAC CE activation, by the network device, implies receiving an indication of the beam 330, as a first beam for the subsequent communication, by the terminal), of a set of beams configured for spatial division multiplexing (SDM) (D1, Para. 0036-0037 and FIG. 3, where the beams 310, 320 and 330 correspond to a set of beams configured for SDM.), for reception of a downlink control information (DCI) message associated with a second beam of the set of beams (See Para. 0037, where the PDCCHs sent only from TRP 120-1 over beam 310 correspond to a DCI message associated with a second beam. Note that it is implicit for the method of D1 that the PDCCHs relate to DCls of the beamformed PDSCHs of the two TRPs. Also, Para. 0043; regarding the DCI for the PDSCH carried by the corresponding PDCCH); and 
receive, via the first beam, the DCI message associated with the second beam (See Para. 0037, 0043 & FIG. 3; where providing the beam 310 for PDCCH transmission implies receiving, via beam 310, the DCI message associated with PDSCH transmissions on beams 320 and 330, where beams 320 or 330 correspond to second beams. Alternatively, in the example of Para. 0048, the new beam 330 for PDCCH can be considered as the first beam, and beam 320 as a second beam).
Gang does not explicitly disclose a set of beams configured for spatial division multiplexing (SDM).
However, Guo from the same field of endeavor discloses a set of beams configured for spatial division multiplexing (SDM) (See Para. 0349; the transmission scheme is called non-coherent joint transmission (non-coherent JT).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a set of beams configured for spatial division multiplexing (SDM) as taught by Guo in the system of Gang to manage beams for multi-stream transmission in an advanced wireless communication system (See abstract; lines 1-2).
Regarding to Claims 2 & 13: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method, further comprising: receiving DCI messages associated with multiple beams of the set of beams (See Para. 0037 & 0043) OR (See Guo; Para. 0127 & 0153).
Regarding to Claims 3 & 14: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method,  wherein each of the DCI messages is associated with a single beam of the set of beams (See Para. 0037 & 0043) OR (See Guo; Para. 0127 & 0153).
Regarding to Claims 4 & 15: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method, further comprising:
receiving, via a third beam, one or more additional DCI messages associated with one or more of: the second beam, or a fourth beam (See Para. 0048; where the beam 330 (newly selected beam for PDCCH) corresponds to a third beam).
Regarding to Claims 5 & 16: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method, further comprising: receiving an indication of a search space for receiving, via the first beam, one or more DCI messages including the DCI message associated with the second beam (See Para, 0036; the UE receives the indication of the control channel search space for detecting the PDCCHs) OR (See Guo; Para. 0152).
Regarding to Claims 6 & 17: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method, wherein the search space 1s associated with multiple UEs (See Para. 0027; the network includes suitable number of devices adapted for implementing embodiments of the present disclosure).
Regarding to Claims 7 & 18: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method,  further comprising: transmitting an indication that the first beam is a preferred beam for receiving the DCI message associated with the second beam (See Para. 0045-0048) OR (See Guo; Para. 0287-0289).
Regarding to Claims 8 & 19: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method,  wherein the first beam is the preferred beam based at least in part on measurement of one or more downlink reference signals received via at least the first beam (See Para. 0045-0048) OR (See Guo; Para. 0287-0289).
Regarding to Claims 9 & 20: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method, further comprising: transmitting one or more measurement reports indicating one or more of: one or more beams, of the set of beams, with a signal-to-interference- plus-noise-ratio (SINR) that satisfies a threshold, measurements of the SINR of the one or more beams, or reliability of one or more beams of the set of beams (See Para. 0044-0045) OR (See Guo; Para. 0294).
Regarding to Claims 10 & 21: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method, wherein the SDM is associated with communications between the UE and multiple base stations (See Para. 0027) OR (See Guo; FIG. 2 & Para. 0152).
Regarding to Claims 11 & 22: the combination of Gang and Guo disclose a user equipment/a method.
Furthermore, Gang discloses a user equipment/a method, wherein the multiple base stations are associated with multiple network cells (See Para. 0027) OR (See Guo; FIG. 2 & Para. 0152).
Regarding to Claims 23 & 27: Gang discloses a base station/a method (See FIG. 6; network device) for wireless communication, comprising: 
a memory (See FIG. 6 & Para. 0065-0066; a network device includes a memory 620); and one or more processors (See FIG. 6 & Para. 0065-0066; a network device includes a processor 610), coupled to the memory, configured to: 
transmit an indication of a first beam (See e.g. D1, Para. 0062; where the default beam for detecting a PDCCH corresponds to a first beam, and where receiving the transmission configuration indicator, TCI, state. Also, Para. 0048, where the configuration of the TCI state to the new, changed beam 330 in MAC CE activation, by the network device, implies receiving an indication of the beam 330, as a first beam for the subsequent communication, by the terminal), of a set of beams configured for spatial division multiplexing (SDM) (D1, Para. 0036-0037 and FIG. 3, where the beams 310, 320 and 330 correspond to a set of beams), for reception of a downlink control information (DCI) message associated with a second beam of the set of beams (See Para. 0037, where the PDCCHs sent only from TRP 120-1 over beam 310 correspond to a DCI message associated with a second beam. Note that it is implicit for the method of D1 that the PDCCHs relate to DCls of the beamformed PDSCHs of the two TRPs. Also, Para. 0043; regarding the DCI for the PDSCH carried by the corresponding PDCCH); and
 transmit, via the first beam, the DCI message associated with the second beam (See Para. 0037, 0043 & FIG. 3; where providing the beam 310 for PDCCH transmission implies receiving, via beam 310, the DCI message associated with PDSCH transmissions on beams 320 and 330, where beams 320 or 330 correspond to second beams. Alternatively, in the example of Para. 0048, the new beam 330 for PDCCH can be considered as the first beam, and beam 320 as a second beam).
Gang does not explicitly disclose a set of beams configured for spatial division multiplexing (SDM).
However, Guo from the same field of endeavor discloses a set of beams configured for spatial division multiplexing (SDM) (See Para. 0349; the transmission scheme is called non-coherent joint transmission (non-coherent JT).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a set of beams configured for spatial division multiplexing (SDM) as taught by Guo in the system of Gang to manage beams for multi-stream transmission in an advanced wireless communication system (See abstract; lines 1-2).
Regarding to Claims 24 & 28: the combination of Gang and Guo disclose a base station/a method.
Furthermore, Gang discloses a base station/a method, further comprising: transmitting an indication of a search space for receiving, via the first beam, one or more DCI messages including the DCI message associated with the second beam (See Para, 0036; the UE receives the indication of the control channel search space for detecting the PDCCHs) OR (See Guo; Para. 0152).
Regarding to Claims 25 & 29: the combination of Gang and Guo disclose a base station/a method.
Furthermore, Gang discloses a base station/a method,  receiving an indication that the first beam is a preferred beam for transmitting the DCI message associated with the second beam (See Para. 0045-0048) OR (See Guo; Para. 0287-0289).
Regarding to Claims 26 & 30: the combination of Gang and Guo disclose a base station/a method.
Furthermore, Gang discloses a base station/a method,  further comprising: receiving one or more measurement reports indicating one or more of: one or more beams, of the set of beams, with a signal-to-interference- plus-noise-ratio (SINR) that satisfies a threshold (See Para. 0044-0045) OR (See Guo; Para. 0294).


Conclusion
8.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Yerramalli et al. 2020/0336921 A1 (Title: Method and apparatus for determining sensing beam for an LBT procure) (See Abstract, Para. 0005, 0007 & 0014).
	B.	You et al. 2020/0145912 A1 (Title: Method for performing detection by node in wireless communication system and node using same method) (See abstract, Para. 0006 & 0250).
	C.	Abedini et al. 2019/0053196 A1 (Title: Delivery of system information) (See FIG. 1, Para. 0046, 0050 & claim 12).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469